 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
      BRIAN K. JOHNSON,                               CASE NO. C18-1630 RSM
 9

10                  Petitioner,                       ORDER ADOPTING REPORT AND
                                                      RECOMMENDATION AND DISMISSING
11           v.                                       ACTION
12    STATE OF WASHINGTON,
13
                    Respondent.
14

15         The Court, having reviewed the Report and Recommendation of the Honorable James P.
16   Donohue, United States Magistrate Judge, and the remaining record, hereby ORDERS:
17
        1. The Report and Recommendation (Dkt. #5) is ADOPTED.
18
        2. This matter is DISMISSED, without prejudice, for failure to prosecute pursuant to LCR
19
           41(b)(2); and this case is closed.
20

21      3. The Clerk is directed to send copies of this Order to Petitioner at his last known address

22         and to Judge Donohue.

23         Dated this 27th day of February 2019.
24

25

26
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE



     ORDER – 1
